DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 01/10/2022.
Currently claims 1-5, 7-9 and 11-20 are pending in the application.

EXAMINER’S AMENDMENT
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 05/14/2021, is hereby withdrawn and claims 3-5, 7-8, 12-15 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 3-5, 7-8, 12-15 and 20 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
In light of applicant’s amendments filed on 01/10/2022,
Claims 1-5, 7-9 and 11-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2011/0057861 A1 to Cok teaches, a tiled display device, comprising: 
a first substrate (25; Fig. 2; [0051]; i.e. display tile) comprising a first flexible substrate (22; Fig. 3; [0051]; i.e. transparent flexible substrate), 

    PNG
    media_image1.png
    495
    510
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    357
    478
    media_image2.png
    Greyscale

a light-emitting unit (plurality of 15; Fig. 2; [0051]; i.e. plurality of light-emitting pixel) disposed on the first flexible substrate (22), 
a second substrate (25B; Fig. 6; [0065]; i.e. display tile; first display tile 25A and second display tile 25B are adjacent to each other in Fig. 6) disposed adjacent to the first substrate (25A; Fig. 6; [0065]); and 
wherein the light-emitting unit (plurality of 15; Fig. 2; [0051]; i.e. plurality of light-emitting pixel) comprises at least one pixel (15) (Fig. 2; [0051]);

    PNG
    media_image3.png
    746
    592
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2016/0170443 A1 to Namkung teaches, a first substrate (DA; Fig. 4A; [0098]; i.e. display device; the display device consists of the first substrate) comprising a first main substrate (100B; Fig. 4A; [0096]; i.e. lower protective member), wherein the first flexible substrate (200 and 300; Fig. 4A; [0064], [0099]; i.e. flexible display substrate and flexible substrate module) is disposed on the first main substrate (100B); 

    PNG
    media_image4.png
    427
    646
    media_image4.png
    Greyscale

Furthermore, US Patent Pub # US 2016/0319997 A1 to Yamada teaches, wherein a portion (3; Fig. 1; [0038]; i.e. first electronic part) of the light-emitting unit (100; Fig. 1; [0038]; i.e. light-emitting device; with broadest reasonable interpretation, considering electronic part 3 as a portion of the light emitting device 100) protrudes from an edge (upper edge) of the first main substrate (1; Fig. 1; [0038]; i.e. substrate);  

    PNG
    media_image5.png
    454
    504
    media_image5.png
    Greyscale

However, neither Cok nor any cited prior art, appear to explicitly disclose, in context, wherein the light-emitting unit further comprises a plurality of connection pads, an intermediate substrate disposed between the at least one pixel and the plurality of connection pads, and a protective layer disposed above the intermediate substrate.
Specifically, the aforementioned ‘wherein the light-emitting unit further comprises a plurality of connection pads, an intermediate substrate disposed between the at least one pixel and the plurality of connection pads, and a protective layer disposed above the intermediate substrate,’ is material to the inventive concept of the application at hand to achieve improved quality and reliability of tiled display devices.
Dependent claims 2-5, 7-9 and 11-20 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-5, 7-9 and 11-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/12/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812